Title: To George Washington from the Board of War, 3 December 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Decr 3. 1779.
        
        We beg leave to inclose to you copies of two letters to Congress from Baron Steuben & Mr Galvan, the originals of which have been referred to this board. Baron Steuben & Baron de Kalb have written to us on the subject of those letters; and we have seen your Excellency’s certificate relative to Mr Galvan. From the whole, as well as from our own observation in repeated conversations, we are convinced of Mr Galvan’s merit as a gentleman and an officer; and that he possesses talents perfectly adequate to the office he requests. We also think his appointment might prove highly beneficial to the service: but he is a foreigner—not now in the line of the army—and the office he requests demands a rank now deemed important. But were these difficulties removed, we should still be unprepared to report in his favour, as we are uninformed of your Excellency’s sentiments in regard to the proposed office itself, independently of any candidate whatever. Baron Steuben mentions for its object, the horse, additional battalions, the several independent corps, &ca but the independent corps & additional battalions will generally, we conceive, be annexed to some brigade, with which their inspection will follow of course. Nothing, as we recollect, has been said at any time, relative to the inspection of the artillery. Will it be practicable to put the artillery and horse under the same sub-inspector? Unless these two corps are combined for the purpose we see no proper object for an additional sub-inspector: and as the business of inspection principally relates to the police of a corps, complete knowledge of artillery should seem not absolutely necessary for the inspector. Indeed it is not often to be expected that a perfect knowledge of the discipline of horse, artillery & infantry should be united in the same person; and were it deemed indispensible, from the idea we entertain of Mr Galvan’s abilities, we think few would obtain it with more facility than he. The services of the horse and artillery are so widely different, we shd doubt whether a subinspector taken from either would be equally pleasing to both as an officer of real merit & abilities who stood indifferent & unconnected with either. We have a high opinion of Mr Galvan, and should take pleasure in serving him: but in the first place

we wish to consider the matter, & shall be happy to receive your Excellency’s sentiments concerning it, abstracted from any personal consideration. Should your Excellency’s opinion favour the appointment of an additional sub-inspector, we would then beg to be made acquainted with your ideas of the extent of the object of his inspection; and of the practicability of introducing Mr Galvan. We have the honour to be, with very great respect, your Excellency’s most obedient servants.
        
          By order of the Board,Tim: Pickering
        
      